 



EXHIBIT 10.1

(COMPUTER ASSOCIATES LOGO) [y05530y0553077.gif]

Computer Associates International, Inc.
AMENDED AND RESTATED Restricted Stock Unit Certificate,
Effective as of November 22, 2004

         
John A. Swainson
       
 
       
 
       
Name of Participant
  EmplID    

      

     
Grant Number
   
Total Number of Restricted Stock Unit Awards Granted
  100,000
Grant Date
  November 22, 2004

This Certificate confirms the grant under the Computer Associates International,
Inc. 2002 Incentive Plan, as amended and restated effective as of March 31, 2004
(the “Plan”), to the above-named participant of the amount of Restricted Stock
Units set forth above. This Certificate does not constitute ownership of any
shares of Common Stock of Computer Associates International, Inc. (the
“Company”) or confer any rights associated with the ownership of shares, except
as expressly set forth herein. The participant will be entitled to receive, at
the same time as other shareholders of the Company, amounts equal to any
dividends declared and paid in respect of the shares underlying the Restricted
Stock Units set forth above. This grant is subject in all respects to the
applicable terms of the Plan, which are incorporated by reference in this
Certificate. A copy of the Plan may be obtained at no cost by contacting the
Corporate Treasurer.

This grant will vest in full six (6) months after the date the participant’s
employment terminates for any reason, at which time the Company shall deliver to
the participant 100,000 shares of Common Stock, free from all restrictions
(other than such restrictions as may be applicable under the federal securities
laws).

The Company may satisfy any federal income tax withholding obligations that
arise in connection with the vesting of the Restricted Stock Units by
withholding shares of Common Stock that are issued pursuant to this award having
a Fair Market Value, as defined in the Plan, on the date the shares first become
taxable equal to the minimum statutory withholding obligation with respect to
such taxable shares.

         
By
       

       

  Jeff Clarke    

  Chief Operating Officer    

